DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buysman et al. (PG Pub. 2009/0012592).
Regarding Claim 1, Buysman discloses an anchor (see anchor 120) for anchoring an implanted neurostimulation lead at a tissue location in a body of a patient (see par. 36), the anchor comprising:
a helical body extending helically along a longitudinal axis thereof (see Fig. 6); and
a plurality of tines (see elements 150) extending from the helical body, wherein each of the plurality of tines is biased toward a deployed configuration and resiliently deflectable for a delivery configuration (see par. 58),
wherein the helical body and the plurality of tines are formed from a single integral tube (see par. 47), and


Regarding Claims 2-3, Buysman discloses wherein the anchor is configured such that when attached to a lead body in the delivery configuration, each of the plurality of tines is configured to be folded directly against the lead body (see Fig. 6). The tines 150, when compressed towards the lead, would not overlap in this configuration.
Regarding Claim 5, Buysman discloses wherein each of the plurality of tines has a rectangular shape (see Fig. 6).
Regarding Claim 7, Buysman discloses wherein the helical body and the plurality of tines are integrally formed of a common material (see par. 46 and 47).
Regarding Claim 8, Buysman discloses wherein the anchor is formed of a material with sufficient stiffness so that, when attached to an implanted lead and in the deployed configuration, engagement of tissue with the plurality of tines inhibits axial movement of the implanted lead when implanted in a tissue of the patient at a target location (see par. 57).
Regarding Claim 10, Buysman discloses wherein, in the deployed configuration, each of the plurality of tines is angled in a proximal direction (see par. 56).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buysman et al. (PG Pub. 2009/0012592) in view of Biedermann et al. (PG Pub. 2007/0073295).
Regarding Claim 4, Buysman does not disclose that the tines are flush with the helical body when in delivery configuration. Biedermann discloses a similar anchor with helically arranged tines that are substantially flush with the helical body of the anchor when in the delivery configuration (see Fig. 1 and par. 35). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the free end flush with the helical body because Biedermann teaches that it allows for smooth and rapid insertion into the core hole (see par. 35), or in the case of Buysman—into the delivery sheath 226.
Regarding Claim 11, see rejections of similarly worded Claims 1 and 4 above. 
Regarding Claim 12, see rejections of similarly worded Claim 2 above.
Regarding Claim 13, see rejections of similarly worded Claim 3 above.
Regarding Claim 14, see rejections of similarly worded Claim 5 above.
Regarding Claim 15, see rejections of similarly worded Claim 6 below. 
Regarding Claim 16, see rejections of similarly worded Claim 7 above.
Regarding Claim 17, see rejections of similarly worded Claim 8 above.
Regarding Claim 18, see rejections of similarly worded Claim 9 below.
Regarding Claim 19, see rejections of similarly worded Claim 10 above.
Regarding Claim 20, Buysman discloses an acute angle relative to the longitudinal axis (see Fig. 6), but does not specify the exact angle value. It would have been obvious to use an angle between 30 and 80 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buysman et al. (PG Pub. 2009/0012592)
Regarding Claim 6, Buysman discloses descriptions of relative diameters (see par. 50), but does not disclose a specific value. It would have been obvious to one of ordinary skill in the art at the time of the invention to make the anchor’s cross sectional profile sufficiently small to facilitate delivery through a 5 French sheath since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 9, Buysman discloses polyurethane (see par. 37), but does not elaborate on its hardness. It would have been obvious to one of ordinary skill in the art at the time of the invention to mold the anchor from a polyurethane based material having a shore hardness in a range between 50A and 80D since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATASHA PATEL/Examiner, Art Unit 3792

/Amanda K Hulbert/Primary Examiner, Art Unit 3792